FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10588

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00092-PMP

  v.
                                                 MEMORANDUM *
ESTEBAN QUEZADA-CRUZ, a.k.a.
Esteban Quezada-Lopez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Esteban Quezada-Cruz appeals from the 56-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Quezada-Cruz contends that the district court erred procedurally by failing

to consider a shorter sentence based on the staleness of his 1999 drug trafficking

conviction. The record belies this contention.

      Quezada-Cruz also contends that his sentence is substantively unreasonable

because the prior conviction that increased his offense level was stale. The

sentence within the advisory Sentencing Guidelines range is substantively

reasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    11-10588